DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Amendment
2.  An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given during a telephone call on July 27, 2022 with Applicant’s representative, Mr. Keith Barkaus. As a result of this correspondence with Applicant’s representative and approval for the Examiner’s Amendment, the Examiner’s Amendment hereby cancels the previously withdrawn claims 9-30.  
Cancel claims 9-30.


Continued Examination under 37 CFR §1.114
3. A request for continued examination under 37 CFR §1.114, including the fee set
forth in 37 CFR §1.17(e), was filed on July 8, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR
§1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the previous Office action dated April 11, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on July 8, 2022 has been entered. No claims have been newly added. Claims 9-30 have been canceled via Examiner’s Amendment. Claims 1-2 and 4-8 have been amended. Thus, claims 1-8 are pending and are allowed. 


Status of Claims
4. This action is in reply to Applicant’s Request for Continued Examination along with the accompanying Amendment filed on July 8, 2022.

5.  Applicant has amended claims 1-2 and 4-8. Claims 9-30 have been canceled via Examiner’s Amendment. Thus, claims 1-8 are pending and are allowed. 


Response to Arguments for Previous §35 U.S.C. §101 Rejection and Objection to Claim 1 

6. As a result of Applicant’s amendment to independent claims 1, the pending rejection under §35 U.S.C. §101 for claims 1-8 is hereby withdrawn. In addition, as a result of Applicant’s amendment to claim 1 in which the term “eat” has been corrected to read “at,” the pending objection to claim 1 is also hereby withdrawn. The newly added limitations to claim 1 which include “a request to the CodeChain server to issue a second respective coding medium associated with the traceable node and the at least one subject and propagate the second respective coding medium, the second respective coding medium corresponding at least to information identifying the initial coding medium and the first identification information associated with one of the first user and the second terminal device; and
“a request to the CodeChain server to authenticate the second respective coding medium” and “receiving, by the second terminal device from the CodeChain server, after the CodeChain server authenticates the second respective coding medium, a service object list” make it so that the claims as a whole amount to significantly more than the abstract idea itself as they effect an improvement to a technical field. 
Here, the additional use of a second terminal device in conjunction with an authentication step before the receipt of a service object list leads to an improvement in security for conducting a transaction using a two-dimensional code scanning method. Applicant’s argument “that the additional features of the claims amount to ‘significantly more’ than the abstract idea” is found to be persuasive for the reasons given above. (See Applicant’s Arguments, p. 19). 
Thus, the pending §35 U.S.C. §101 rejection is hereby withdrawn.


Allowable Subject Matter
7.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“a request to the CodeChain server to issue a second respective coding medium associated with the traceable node and the at least one subject and propagate the second respective coding medium, the second respective coding medium corresponding at least to information identifying the initial coding medium and the first identification information associated with one of the first user and the second terminal device; and
“a request to the CodeChain server to authenticate the second respective coding medium” and “receiving, by the second terminal device from the CodeChain server, after the CodeChain server authenticates the second respective coding medium, a service object list”
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to having a second terminal device which uses a second coding medium that is then authenticated before a transaction can be conducted:
1. Labrou (U.S. Pat. No. 7,349,871) discloses a method for conducting a purchase transaction for goods between a consumer and merchant using a barcode system for a more secure system for purchasing items. However, this system at taught by Labrou does not teach that a second coding medium is used in conjunction with a second terminal device which is then authenticated before the transaction is carried out, which is distinct from the present invention which does provide all of this.
For these reasons, independent claim 1 is deemed to be allowable over the most relevant prior art, and claims 2–8 are allowed by dependency on allowed claim 1.

Regarding the §35 U.S.C. §101 rejection, the pending claims are allowed since the instant claims recite additional features and/or elements that amount to “significantly more” that the claimed abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction related to the purchasing of goods between a consumer and merchant. 
Claim 1 recites the followings limitations, “a request to the CodeChain server to issue a second respective coding medium associated with the traceable node and the at least one subject and propagate the second respective coding medium, the second respective coding medium corresponding at least to information identifying the initial coding medium and the first identification information associated with one of the first user and the second terminal device; and
“a request to the CodeChain server to authenticate the second respective coding medium” and “receiving, by the second terminal device from the CodeChain server, after the CodeChain server authenticates the second respective coding medium, a service object list.”
These limitations provide an improvement over prior systems in that the additional use of a second terminal device in conjunction with an authentication step before the receipt of a service object list leads to an improvement in security for conducting a transaction using a two-dimensional code scanning method. Thus, the claim is eligible because additional features and/or elements recited in the claim amount to “significantly more” that the claimed abstract idea as it improves the security of a transaction involving the purchase of goods between the consumer and merchant. Thus, independent claim 1 is eligible as well as its dependent claims 2–8. 


8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696